Name: Commission Implementing Regulation (EU) 2017/1354 of 20 July 2017 specifying how to present the information provided for in Article 10(10) of Directive 2014/53/EU of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: marketing;  economic geography;  communications;  documentation;  consumption
 Date Published: nan

 21.7.2017 EN Official Journal of the European Union L 190/7 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1354 of 20 July 2017 specifying how to present the information provided for in Article 10(10) of Directive 2014/53/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/53/EU of the European Parliament and of the Council of 16 April 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of radio equipment and repealing Directive 1999/5/EC (1), and in particular Articles 10(10) and 45(2), thereof, Whereas: (1) Article 10(10) of Directive 2014/53/EU provides that in cases of restrictions on putting into service or of requirements for authorisation of use, information available on the packaging shall allow the identification of the Member States or the geographical area within a Member State where restrictions on putting into service or requirements for authorisation of use exist and that such information shall be completed in the instructions accompanying the radio equipment. (2) Pursuant to Article 10(10) of Directive 2014/53/EU the Commission may adopt implementing acts specifying how to present the information provided for in Article 10(10). (3) Those implementing acts shall be adopted in accordance with the advisory procedure referred to in Article 45(2) of Directive 2014/53/EU. (4) The measures set out in this Regulation are in accordance with the opinion of the Telecommunication Conformity Assessment and Market Surveillance Committee, established in accordance with Article 45 of Directive 2014/53/EU, HAS ADOPTED THIS REGULATION: Article 1 This Regulation specifies how to present the information provided for in Article 10(10) of Directive 2014/53/EU and shall apply only to radio equipment which is subject to restrictions on putting into service or to requirements for authorisation of use in at least one Member State. Article 2 1. If radio equipment is subject to restrictions on putting into service or to requirements for authorisation of use, as provided for in Article 10(10) of Directive 2014/53/EU, the packaging of the radio equipment shall indicate visibly and legibly: (a) a pictogram, as set out in Annex I; or (b) the words Restrictions or Requirements in, in a language easily understood by end-users as determined by the Member State concerned, followed by the abbreviations of the Member States, as prescribed in Annex II, where such restrictions or requirements exist. 2. If radio equipment is subject to restrictions on putting into service or to requirements for authorisation of use, as provided for in Article 10(10) of Directive 2014/53/EU, the instructions accompanying the radio equipment shall indicate, in a language easily understood by end-users as determined by the Member State concerned, the list of the Member States and geographical areas within the Member States where such restrictions or requirements exist, as well as the types of restrictions or requirements applicable in each Member State and each geographical area within a Member State. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union, and it shall apply as of 9 August 2018. Radio equipment, which is placed on the market after 8 August 2017 and is in conformity with this Regulation, shall be deemed to be in conformity with Article 10(10) of Directive 2014/53/EU. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 153, 22.5.2014, p. 62. ANNEX I Pictogram 1. The pictogram shall be in the form of a table. 2. The pictogram shall include the following sign: 3. The pictogram shall also mention, below or next to the sign indicated in paragraph 2, the abbreviations of the Member States, as prescribed in Annex II, where any restrictions on putting into service or any requirements for authorisation of use exist. 4. The pictogram and its contents may take different variations (e.g. colour, solid or hollow, line thickness), provided that they remain visible and legible. 5. Examples of pictogram: ES LU RO CZ FR HU SI DK HR BG EE BE ANNEX II Abbreviations The abbreviations for Member States shall be as follows: Belgium (BE), Bulgaria (BG), Czech Republic (CZ), Denmark (DK), Germany (DE), Estonia (EE), Ireland (IE), Greece (EL), Spain (ES), France (FR), Croatia (HR), Italy (IT), Cyprus (CY), Latvia (LV), Lithuania (LT), Luxembourg (LU), Hungary (HU), Malta (MT), Netherlands (NL), Austria (AT), Poland (PL), Portugal (PT), Romania (RO), Slovenia (SI), Slovakia (SK), Finland (FI), Sweden (SE) and United Kingdom (UK).